Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 1 of 23 PageID #: 7549



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF NEW YORK
                                     CENTRAL ISLIP DIVISION



  CAPRICORN MANAGEMENT
  SYSTEMS, INC.

                  Plaintiff,                     Case No. 2:15-cv-02926-DRH-SIL

          v.

  GOVERNMENT EMPLOYEES
  INSURANCE COMPANY and
  AUTO INJURY SOLUTIONS, INC.

                  Defendants,

          v.

  CHARLES M. SILBERSTEIN

                  Counterclaim-Defendant.




                        GEICO'S OBJECTIONS TO THE MAGISTRATE'S
                          ORDER, REPORT & RECOMMENDATION
                            PURSUANT TO FED. R. CIV. P. 72(b)(2)




  68026.6 EMF__US 75209256
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 2 of 23 PageID #: 7550



                                    TABLE OF CONTENTS


                                                                                   Page

   I.     INTRODUCTION                                                               1

   II.    APPLICABLE LAW                                                             3

   III.   OBJECTION TO SECTION III(C)(i) OF THE REPORT                               4

          A.    GEICO's nationwide ATLAS claims management system
                never included NCV fraud detection functionality                     5

          B.    GEICO never used Encovel outside of New York                         6

          C.    A GEICO employee with no access to Encovel independently
                developed a database to check for duplicate NCV test results
                outside of New York                                                  6

                i.     Mr. Brady never used Encovel and based his database
                       on example NCV test reports, the "Microsoft Access Bible"
                       self-help book, and online programming forums                 6

               ii.     The Report never mentions Mr. Brady's testimony
                       or cites any evidence to contradict it                        8

               iii.    Capricorn's scattershot opposition relies on factual
                       misrepresentations and speculation                           10

  IV.     OBJECTION TO SECTION III(B)(ii) OF THE REPORT                             13

          A.   "Capricorn's actions, or lack thereof, demonstrate an
               intent to deprive Defendants of information."                        13

          B.   An adverse inference is expressly authorized by
               FED. R. Civ. P. 37(e)(2) and warranted here                          15

          C.   Defendants were prejudiced by Capricorn's intentional misconduct     17

  V.      CONCLUSION                                                                18
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 3 of 23 PageID #: 7551



                                   TABLE OF AUTHORITIES


   Statute                                                                 Page

   28 U.S.C. § 636                                                             3


   Rule                                                                  Page(s)

   FED. R. Civ. P. 37                                                   2, 15-18

   FED. R. Civ. P. 72                                                    1, 3, 20


   Case                                                                    Page

   Gutman v. Klein,
      2010 WL 4916722 (E.D.N.Y. 2010)                                          3

  Haynes v. Quality Markets,
     2003 WL 23610575 (E.D.N.Y. 2003)                                          3

  Kronisch v. US.,
     150 F.3d 112 (2d Cir. 1998)                                              17

  Mulberry Homes VI, LLC v. Gargiulo,
    2016 WL 5409244 (E.D.N.Y. 2016)                                            3

  NCA Investors Liquidated Trust v. Dimenna,
    2019 WL 2720746 (D. Conn. 2019)                                           17

  Resnik v. Coulson,
     2019 WL 1434051 (E.D.N.Y. 2019)                                          13

  Scentsational Techs., LLC v. Pepsico, Inc.,
     2018 WL 2465370 (S.D.N.Y. 2018)                                          13

  Ungar v. City of New York,
    329 F.R.D. 8 (E.D.N.Y. 2018)                                              18

  United States v. Raddatz,
     447 U.S. 667 (1980)                                                       3

  West v. Goodyear Tire & Rubber Co.,
    167 F.3d 776 (2d Cir. 1999)                                               14




                                                ii
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 4 of 23 PageID #: 7552




   I.     INTRODUCTION

          Pursuant to FED. R. Civ. P. 72(b)(2), defendant Government Employees Insurance

   Company ("GEICO")1 hereby respectfully objects to the Magistrate's Order, Report &

   Recommendation ("Report"), docket no. 127, in two respects:

          First, GEICO objects to Section III(C)(i) insofar as it recommends that "Defendants'

   motion for summary judgment on Count I of the Amended Complaint, docket no. 55, be denied"

   because, the Magistrate concluded, there exists a genuine issue of fact as to "whether GEICO

   used its own NCV database or Capricorn's Encovel Detection Module" to detect fraud outside of

  New York.2 As discussed below, there is simply no evidence in the record that GEICO used the

  Encovel Detection Module3 outside of New York, and unsubstantiated allegations and suspicions

  cannot carry the day at this stage. The record evidence establishes that GEICO used only a

  rudimentary Microsoft Access database, which was developed internally by an employee who

  never used Encovel and had no access to its source code, to check for duplicate NCV test results

  outside of New York. GEICO is, therefore, entitled to summary judgment on Count I and

  dismissal of the Amended Complaint in its entirety.



  1 The Report recommends granting summary judgment in favor of Auto Injury Solutions, Inc.
  ("AIS") and against plaintiff Capricorn Management Systems, Inc. ("Capricorn") on all claims
  asserted against AIS. Because this objection relates principally to Count I of the Amended
  Complaint, which is directed against GEICO only, AIS does not join this objection.
  2 "NCV" is an acronym for Nerve Conduction Velocity, a medical diagnostic test that measures
  the rate at which electrical impulses propagate through nerves in the human body. NCV testing
  may be performed after an automobile accident, for example, to assess possible nerve damage.
  Timing values on two NCV test reports should never be exactly the same, even when the test is
  repeatedly administered to the same patient, so identical test results can be an indicator of fraud.
  See Statement of Undisputed Material Facts in Support of Defendants' Motion for Summary
  Judgment ("SOF"), docket no. 107-2, at TT 25-29.
  3Capricorn dubbed its NCV fraud detection database the "Encovel Detection Module," a
  portmanteau of Electronic Nerve COnduction VELocity. See Amended Complaint ¶ 30.


                                                    1
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 5 of 23 PageID #: 7553



          Second, GEICO objects to Section III(B)(ii) insofar as the Magistrate found (correctly)

   that Capricorn intentionally destroyed evidence but nevertheless declined to sanction Capricorn

   because he found (incorrectly) that "Defendants have failed to show that the lost information was

   important or how they are prejudiced by such loss." Report at 31-34. The evidence in question

   consists of "the DePace Gmail account," among other things.4 Id. at 27-29. The few e-mail

  messages between Mr. DePace and Dr. Silberstein that Defendants recovered from other sources

  directly undermine Capricorn's case and, with due respect to the Magistrate, could not be more

  important. See, e.g., SOF ¶¶ 57 ("Since [GEICO is] not using Visual Basic, they cannot be

  copying [Capricorn's] code.") and 60 ("After reviewing this document, I find no duplication of

  [Capricorn's] processes.").

          Capricorn's intentional failure to preserve Mr. DePace's Gmail account, and the e-mails

  of a dozen other custodians, prejudices Defendants because it is reasonable to believe those lost

  e-mails would contain more similarly frank internal assessments against Capricorn's interest,

  which Defendants are now deprived of using to defend themselves. See Memorandum of Law in

  Support of Defendants' Motion for Sanctions Under FED. R. Civ. P. 37(e)(2) to Remedy

  Plaintiffs Intentional Spoliation of Electronically Stored Information ("Def. Sanctions Memo"),

  docket no. 105-1, at 14-15.5 GEICO is, therefore, entitled to an adverse inference regarding the

  contents of those e-mails, both on summary judgment and, if necessary, at trial.




  4 Mr. Gerry DePace was Capricorn's lead programmer and the person most knowledgeable about
  its software. SOF ¶ 21. Mr. DePace died in June 2015 after a long illness. Id. at ¶ 63.
  5 For clarity and consistency, GEICO uses the same abbreviations as the Report when referring
  to the Parties' briefs and statements of facts.


                                                  2
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 6 of 23 PageID #: 7554



   II.    APPLICABLE LAW6

          A district judge may refer a motion for summary judgment to a magistrate judge "to

   conduct hearings, including evidentiary hearings, and to submit ... proposed findings of fact and

   recommendations for the disposition" of that motion. 28 U.S.C. § 636(b)(1)(B). "[A]fter being

   served with a copy of the recommended disposition, a party may serve and file specific written

   objections to the proposed findings and recommendations." FED. R. Civ. P. 72(b)(2).

          "The district judge must determine de novo any part of the magistrate judge's disposition

  that has been properly objected to." FED. R. Civ. P. 72(b)(3). De novo review does not,

  however, require the district judge to "rehear the contested testimony" or to "conduct a new

  hearing on contested issues." Gutman v. Klein, 2010 WL 4916722, *1 (E.D.N.Y. 2010) (quoting

   United States v. Raddatz, 447 U.S. 667, 674-75 (1980)). "Moreover, even on a de novo review,

  a district court will generally 'refuse to consider arguments, case law and/or evidentiary material

  which could have been, but was not, presented to the magistrate judge in the first instance.'"

  Mulberry Homes, 2016 WL 5409244 at *1 (quoting Haynes v. Quality Markets, 2003 WL

  23610575, *3 (E.D.N.Y. 2003)) (citation omitted).

          Ultimately, "[t]he district judge may accept, reject, or modify the recommended

  disposition; receive further evidence; or return the matter to the magistrate judge with

  instructions." FED. R. Civ. P. 72(b)(3).




  6 This section is adapted from the Court's recent decisions on Rule 72(b)(2) objections. See, e.g.,
  Mulberry Homes VI, LLC v. Gargiulo, 2016 WL 5409244, *1 (E.D.N.Y. 2016) (Hurley, J.).


                                                   3
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 7 of 23 PageID #: 7555



   III.   OBJECTION TO SECTION III(C)(i) OF THE REPORT

          Capricorn provided medical billing software to GEICO's regional office in Woodbury,

   New York. Report at 3. The software, called "Supercede" by Capricorn, included an Encovel

   Detection Module ("Encovel") intended to "detect fraud related to Nerve Conduction Velocity

   (`NCV') testing." Id at 5. GEICO licensed Capricorn's Supercede software, including Encovel,

   through a Lease and Royalty Agreement ("LRA"). Id. That the LRA permitted GEICO to use

   Encovel inside New York is undisputed. Id. at 36-37. The issue presented by this objection is

   whether there exists a genuine question of fact as to whether GEICO used Encovel outside of

   New York.

          Capricorn's Amended Complaint offers three theories, all pled "upon information and

   belief," for how GEICO supposedly breached the LRA by using Encovel outside of New York:

          •    "Upon information and belief, GEICO used and is using a copy of Plaintiff's Encovel

               Detection Module or derivative work based on Plaintiff's Encovel Detection Module

               in GEICO's ATLAS System in the forty-nine (49) other states outside of New York,

              as well as in the District of Columbia, in violation of the terms of the LRA."

              Amended Complaint ¶ 43; see also Amended Complaint 7 38-40, 44, 101, 105.

          •   "Upon information and belief, based on the success of the New York NCV fraud

              claim, GEICO used the Encovel Detection Module [itself] ... in New Jersey."

              Amended Complaint ¶ 39; see also Amended Complaint ¶¶ 42, 101, 102.

          •   "Upon information and belief, based on the success of the New York NCV fraud

              claim, GEICO used ... programs designed on the basis of the Encovel Detection

              Module in New Jersey." Amended Complaint ¶ 39 (emphasis added); see also

              Amended Complaint TT 42, 101, 102.




                                                   4
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 8 of 23 PageID #: 7556



   Capricorn has since abandoned the first two theories, and the third is unsupported by any

   evidence in the summary judgment record. GEICO will address each in turn.


          A.      GEICO's nationwide ATLAS claims management system
                  never included NCV fraud detection functionality.

          "Although GEICO contemplated adding NCV fraud testing capabilities to AIS's software

  or to ATLAS, it is undisputed that it never did so." Report at 37-38 (emphasis added). The

  Magistrate's conclusion is supported by a parade of witnesses who testified that, although there

  was some discussion about the possibility of incorporating NCV fraud detection functionality

  into ATLAS, it never actually happened. See, e.g., Schoenstein Decl., Exhibit 11 ("Bradley

  Dep."), 158:10-17 ("Q: And was this change control [to put an NCV database in ATLAS] ever

  implemented? A: Not to my knowledge."); Schoenstein Decl., Exhibit 16 ("Leone Dep."),

  74:12-16 ("Q: Now, do you know whether NCV fraud detection capabilities were ever

  implemented in ATLAS? A: While my time as a PIP director, it was not"); Schoenstein Decl.,

  Exhibit 79 ("Brady Dep."), 114:12-14 ("Q: To your knowledge, was NCV fraud detection ever

  implemented in Atlas? A: No."); Schoenstein Decl., Exhibit 26, ("Asciolla Dep."), 145:20-23

  ("Q: Were you aware that there was discussion at some point at GEICO about creation a

  nationwide NCV database? A: I was not aware.").7 Count I cannot be sustained on the basis of

  Capricorn's abandoned first theory of liability.




  7 All factual citations are to the existing summary judgment record. GEICO purposefully does
  not rely on any new evidence not before the Magistrate. See supra Section II (new evidence
  submitted in a Rule 72(b)(2) objection will generally not be considered if it could have been, but
  was not, presented to the magistrate).


                                                     5
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 9 of 23 PageID #: 7557



          B.      GEICO never used Encovel outside of New York.

          Capricorn similarly abandoned its contention that GEICO used Encovel itself outside of

   New York. See Plaintiff's Counter-Statement of Material Facts ("Pl. CSOF"), docket

   no. 107-20, at IT 159-194 (never asserting that GEICO used Encovel outside of New York).

   Instead, Capricorn now acknowledges that a different NCV fraud detection database, one

   developed by a GEICO employee named Seth Brady, was used outside of New York. Id. at

   ¶ 176 ("GEICO concedes that it instructed its employee, Seth Brady, to develop an NCV fraud

   detection database for use outside of New York. That database was used to screen NCV test

   results in New Jersey.") (quotations omitted); see also Plaintiff's Memorandum of Law in

   Opposition to Defendants' Motion for Summary Judgment ("Pl. First SJ Opp."), docket

   no. 107-19, at 6 (Mr. Brady's database was used "in New Jersey and other states"). Count I

   cannot be sustained on the basis of Capricorn's abandoned second theory of liability.


          C.      A GEICO employee with no access to Encovel independently developed a
                  database to check for duplicate NCV test results outside of New York.

          With Capricorn's first two theories of liability conceded, Count I hangs on a single

   question—was Mr. Brady's database "designed on the basis of the Encovel Detection Module"?


                  i.     Mr. Brady never used Encovel and based his database on example
                         NCV test reports, the "Microsoft Access Bible" self-help book, and
                         online programming forums.

          Capricorn's counsel deposed Mr. Brady at length about this very question—whether his

   database was somehow derived from Encovel. His testimony was unequivocal:

          ■    Mr. Brady never used Encovel. Brady Dep. at 117:18-20 ("Q: Did you personally

               ever use the NCV database used by GEICO's Woodbury office? A: No.").




                                                   6
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 10 of 23 PageID #: 7558



           •   Mr. Brady never saw the Encovel source code. Id. 113:25-114:2 ("Q: Have you ever

               seen the source code for the NCV database in Woodbury? A: No.").

           •   Mr. Brady never saw the underlying Encovel database structure. Id. at 114:3-5

               ("Q: Have you ever seen the table and field structure for the NCV database in

               Woodbury? A: No.").

          •    Mr. Brady never communicated with Mr. DePace, the Capricorn employee who

               coded Encovel to GEICO's specifications. Id at 114:18-20 ("Q: Do you recall ever

               communicating with Jerry DePace? A: No."); SOF ¶ 24 ("One business requirement

               that GEICO instructed CMS to automate was a business process that GEICO

               developed to help it identify medical fraud [in] NCV tests.").

          •    Mr. Brady never had a copy of Encovel. Id. at 117:10-12 ("Q: Did you ever possess

               a copy of the NCV database used by GEICO's Woodbury office? A: No.").

          •    Mr. Brady determined what fields to include in his database by reviewing example

               NCV test reports and speaking with GEICO's fraud investigators, known as the

               Special Investigations Unit ("SIU").8 Id. at 116:10-14 ("Q: How did you determine

               which fields to include on the data entry form [for your NCV database]? A: From

               reviewing nerve conduction study reports."), 42:21-22 ("Q: Who told you what fields

               were relevant? A: The SIU department.").

          •    Mr. Brady, who is not a professional computer programmer, taught himself how to

               use Microsoft Access9 to check for duplicate test results by reading a self-help book



   8NCV test reports are prepared by medical professionals and list objective, quantitative timing
   results. The reports themselves are not proprietary. See supra n.2.
   9 Microsoft Access is a relatively simple database program included as a part of the Microsoft
   Office suite installed on GEICO computers. See Brady Dep. at 40:21-41:19.


                                                    7
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 11 of 23 PageID #: 7559



              and online discussion boards. Id. at 40:14-20 ("Q: And so how did you go about the

              assignment of putting together something for NCV fraud detection? What did you do

              that you can remember? A: I bought a book. Q: What book did you buy?

              A: 'Microsoft Access Bible,' I believe was the title."), 46:18-21 ("Q: So you would

              just go [to online discussion boards regarding databases] to look and see if someone

              had a similar question to yours and if someone else had answered it? A: Correct.").


                  ii.    The Report never mentions Mr. Brady's testimony
                         or cites any evidence to contradict it.

          Mr. Brady's testimony was a part of the summary judgment record and cited by both

   Parties. See, e.g., Defendants' Response to Plaintiff's Counter-Statement of Material Fact in

   Support of its Opposition to Defendants' Motion for Summary Judgment ("Def. First SJ CSOF

   Response"), docket no. 107-50, 7 176-89 (responding to Capricorn's factual allegations

   regarding Mr. Brady). The Report, however, never mentions it. Instead, on the core issue of

   whether Mr. Brady "gather[ed] information from Capricorn's Encovel Detection Module" while

   developing his own database, the Report makes only one citation to the factual record. Report at

   38 (citing Def. First SJ CSOF Response Tit 170-72).1°

          Even if accepted as true, the three factual assertions cited by the Report do not give rise

   to a genuine "question of fact ... as to whether GEICO used ... Capricorn's Encovel Detection

   Module" outside of New York, Report at 38, because none of them concerns Mr. Brady or his

   independent development of the NCV database used by GEICO outside of New York:



   1° The Report devotes more substantial discussion to whether the LRA, which "does not
   reference any geographical limitations," permitted GEICO to use Supercede, including Encovel,
   outside of New York. Report at 35-37. The Court need not resolve that question to grant
   summary judgment on Count I. There is no evidence in the record that GEICO, in fact, used
   Encovel outside of New York, so whether GEICO was permitted to do so is immaterial.


                                                    8
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 12 of 23 PageID #: 7560



         •   Paragraph 170 asserts, "At the same time, GEICO was asking internally if the

             someone could 'mirror this database?' It quotes Mr. Asciolla's deposition transcript

             and cites an internal GEICO e-mail chain, Exhibits 26 and 70 of the Schoenstein

             Declaration, respectively. The e-mail chain discusses, among other things, working

             with "Gerry" (referring to Mr. DePace, supra n.4) to "put the [NCV fraud detection]

             program into Doc Magic." Doc Magic was a computer program used "quite some

             time" ago by GEICO's New York office to generate claim denial letters. Asciolla

             Dep., 70:3-11. Mr. Asciolla did not recall whether NCV fraud detection functionality

             was ever actually incorporated into DocMagic. Id. at 73:17-25. Neither the cited

             deposition testimony nor the cited e-mail chain mentions Mr. Brady.

         •   Paragraph 171 asserts, "In November 2011, GEICO began assembling requirements

             for a nationwide NCV database, by gathering screenshots from the systems designed

             by CMS." It cites Exhibit 71 of the Schoenstein Declaration. Exhibit 71 is an

             internal GEICO e-mail with requirements for an NCV database. Mr. Brady was not

             among the recipients, so the e-mail does not evidence the origins of his database.

         •   Paragraph 172 asserts, "In early 2012, a series of meetings were held to discuss the

             NCV data base and related issues." It cites Exhibits 72 and 191 of the Schoenstein

             Declaration. Exhibit 72 consists of five (5) calendar invites for internal GEICO

             meetings about developing requirements to incorporate NCV fraud detection in the

             national ATLAS claims management system, which undisputedly never occurred.

             Supra Section III(A). Mr. Brady was not included on any of the invites. Exhibit 191

             is an internal GEICO e-mail forwarding a screenshot of Encovel data entry screen.

             Mr. Brady was not among the recipients. Both Exhibit 72 and Exhibit 191




                                                  9
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 13 of 23 PageID #: 7561



              corroborate Mr. Brady's testimony that he independently developed his database

              without information about Encovel.

           That GEICO discussed implementing, but never actually implemented, a national NCV

    fraud detection database is undisputed. Supra Section III(A). None of the documents or

   deposition testimony cited by the Report, however, addresses the origins of Mr. Brady's database

   and so does not call into question his sworn testimony regarding its independent creation.


                  iii.   Capricorn's scattershot opposition relies on factual
                         misrepresentations and speculation.

           Beyond the citations included in the Report, Capricorn's opposition to summary

   judgment on Count I relies on a disingenuous presentation of the factual record, conflating a

   never-implemented proposal to incorporate NCV fraud detection into GEICO's national ATLAS

   claims management system, supra Section III(A), with Mr. Brady's rudimentary Microsoft

   Access database:

                  GEICO contemplated rolling out the database nationally, and assigned its
                  employee Seth Brady to work on a NCV fraud detection system in New
                  Jersey and other states. [Pl. CSOF] 7 161,166. Brady undertook this
                  effort by visiting Region 2 to inspect CMS and the NCV detection modules,
                  after which, as the documents describe, he "patterned a database after the
                  NY version to review fraud in other" states. [Pl. CSOF] 'fflf 166-180;
                  Schoenstein Dec. Ex. 80. The system Brady built in New Jersey saved
                  GEICO another $88 million. [Pl. CSOF] IN 166-180.

   Pl. First SJ Opp. at 6. Peeling back the rhetoric and examining the underlying citations confirms

   that Capricorn has no evidence that Mr. Brady's database was derived from Encovel.

          Pl. CSOF ¶ 161 concerns an e-mail from Andrea Bradley (not Seth Brady) regarding the

   possibility of incorporating NCV fraud detection into GEICO's national ATLAS claims

   management system. Pl. CSOF ¶ 166 merely asserts, "Prior to the work of Capricorn, GEICO




                                                   10
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 14 of 23 PageID #: 7562



   had no program for detecting NCV fraud." Neither citation mentions Mr. Brady or his Microsoft

   Access database.11

           Capricorn then bulk cites the same 15 statements of fact, Pl. CSOF in 166-180, for three

   propositions—Mr. Brady visited GEICO's Woodbury office to "inspect" Encovel, Mr. Brady

   "patterned" his database after Encovel, and Mr. Brady's database saved GEICO $88 million.

   Similar to the scattershot approach unsuccessfully adopted by Capricorn in opposing summary

   judgment on Counts II and III, most of the cited statements are facially irrelevant.12 GEICO will,

   therefore, undertake to address each proposition and identify the relevant citations:

           •   Pl. CSOF ¶ 177 (and none of the 14 other cited paragraphs) concerns Mr. Brady's

               meeting in Woodbury. As noted in Defendants' response to that statement of fact, the

               cited testimony does not, in fact, indicate that Mr. Brady "examined" the Encovel

               user interface. Mr. Brady actually testified that he visited the Woodbury office one

               time for meetings with GEICO's fraud investigators about NCV fraud detection

               generally and that, in the course of that meeting, he "may have seen a user interface"

               for an NCV fraud detection system. Brady Dep., 33:17-22. Under examination by

               Capricorn's counsel, Mr. Brady explicitly confirmed that he never "talk[ed] to people

               in Woodbury about how that interface worked" or "ha[d] an opportunity to operate

               the interface" or "watch[ed] somebody operate it." Id. at 34:1-13. A passing glance
   11
     Capricorn may have intended to cite Pl. CSOF ¶ 176, in which GEICO acknowledged that Mr.
   Brady was instructed "to develop an NCV fraud detection database for use outside of New
   York." That Mr. Brady created a rudimentary Microsoft Access database to check for duplicate
   NCV test results outside of New York is undisputed, but that does not imply that his database
   was somehow "designed on the basis of" Encovel. Amended Complaint ¶ 39.
   12See Report at 47 ("Capricorn refers to the 'substantial evidence' it has of Defendants'
   misappropriation and summarily directs the Court to review over 100 statements of fact and
   scores of exhibits. Reviewing these documents has consumed considerable judicial resources,
   yet absent any context, the Court cannot conclude that a genuine issue of fact exists sufficient to
   defeat summary judgment.").


                                                    11
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 15 of 23 PageID #: 7563



             at a computer screen is not an "examination" and, in the absence of any information

             about how the program worked, access to its source code, or knowledge of its

             underlying database structure, supra Section III(C)(i), cannot reasonably support an

             inference that Mr. Brady's database was "designed on the basis of' Encovel.

         •   Pl. CSOF ¶ 178 (and none of the 14 other cited paragraphs) concerns the allegation

             that Mr. Brady "patterned" his database after Encovel. When Capricorn's counsel

             inquired about the meaning of the "patterned" language directly during Mr. Brady's

             deposition, Mr. Brady explained that both databases were "looking for duplicate

             nerve conduction records." Brady Dep., 86:20-87:6. The fact that both databases

             performed the same basic function, flagging duplicate NCV test results for follow-up

             investigation, cannot reasonably support an inference that Mr. Brady's database was

             "designed on the basis of' Encovel when Mr. Brady never used Encovel, had no

             access to its source code, and had no knowledge of its underlying database structure.

             Supra Section III(C)(i). Moreover, Capricorn acknowledges that it did not invent the

             concept of detecting NCV fraud by checking for duplicate test results and, therefore,

             has no exclusive rights in that functionality. See Pl. CSOF ili 24 ("[GEICO] got the

             idea from a third party") and 160 (developed by third-party physician).

         •   None of Pl. CSOF ¶¶ 166-180 mentions an $88 million figure, so the evidentiary

             basis for Capricorn's assertion that Mr. Brady's database "saved GEICO another

             $88 million" is, at best, unclear. Regardless, how much GEICO "saved" by using Mr.

             Brady's database is irrelevant to liability—whether Mr. Brady's database was

             "designed on the basis of Encovel. Amended Complaint ¶ 39.




                                                 12
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 16 of 23 PageID #: 7564



             Suspicions unsupported by the factual record cannot save Capricorn from summary

   judgment. See Memorandum of Law in Support of Defendants' Motion for Summary Judgment

   ("Def. First SJ Memo"), docket no. 107-1, Section II (citing Scentsational Techs., LLC v.

   Pepsico, Inc., 2018 WL 2465370, *5 (S.D.N.Y. 2018) ("When the moving party does not bear

   the ultimate burden on a particular claim or issue, it need only make a showing that the non-

   moving party lacks evidence from which a reasonable jury could find in the non-moving party's

   favor at trial.")). The evidence in the summary judgment record establishes that Mr. Brady never

   used Encovel, never saw the Encovel source code, never saw the Encovel database structure,

   never communicated with Capricorn about Encovel, and never had a copy of Encovel. Supra

   Section III(C)(i). On that record, no reasonable jury could conclude that Mr. Brady's database

   was "designed on the basis" of Encovel.


   IV.       OBJECTION TO SECTION III(B)(ii) OF THE REPORT

             A.     "Capricorn's actions, or lack thereof, demonstrate an intent
                    to deprive Defendants of information."13

             Despite an extraordinary (and correct) finding that Capricorn committed intentional

   spoliation, the Report recommends no sanction whatsoever—no adverse inference because the

   information lost was, the Magistrate concluded, "relatively unimportant" and no lesser sanction

   because Defendants were not "prejudiced" by the loss. With due respect to the Magistrate,

   imposing no sanction for Capricorn's intentional destruction of evidence would undermine the

   judicial process and encourage other unscrupulous parties to destroy (by similarly failing to

   preserve) unhelpful evidence. See Resnik v. Coulson, 2019 WL 1434051, *10 (E.D.N.Y. 2019)

   ("Ultimately, any sanction should be designed to: `(1) deter parties from engaging in spoliation;



   13   Report at 31.


                                                    13
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 17 of 23 PageID #: 7565



   (2) place the risk of an erroneous judgment on the party who wrongfully created the risk; and

   (3) restore the prejudiced party to the same position he would have been in absent the wrongful

   destruction of evidence by the opposing party.") (quoting West v. Goodyear Tire & Rubber Co.,

   167 F.3d 776, 779 (2d Cir. 1999)).

          This is not a sympathetic case of inadvertent spoliation in the course of a good faith effort

   to preserve. Capricorn did nothing to preserve its Electronically Stored Information ("ESI") for

   nearly three years, including for more than two years after filing its Original Complaint. Report

   at 28. Despite his declining health and intimate involvement in the development of the

   Supercede software at the heart of this case, "Capricorn made no attempt to preserve or search

   for relevant messages within DePace's Gmail account" from November 2014 (when its

   preservation obligation arose) to June 2015 (when Mr. DePace died). Id.; supra n.4. "Plaintiff

   similarly failed to take reasonable steps to preserve the e-mails of other Capricorn employees,

   including the 12 [other agreed ESI] custodians." Id. Capricorn's principal, Dr. Silberstein,

   admitted that he was aware of his preservation obligations and then joked about destroying ESI

   while testifying under oath (and on video) for Capricorn pursuant to FED. R. Civ. P. 30(b)(6):

                  Q. Did those backups cover all of the data stored within the 309 Main
                  Street office?

                  A. Yes. Which I'm glad you reminded me that it's time to throw some
                  stuff out of storage.

                  Q. I might suggest that you give it to your attorneys instead of throwing it
                  out. But we can come back to that.

                  A. No, we burn it.

   Ricciardi Decl., Exhibit H (Capricorn Dep.) at 206:8-18. From that pattern and accumulation of

   misconduct, the Report rightly concluded:

                  Capricorn's actions, or lack thereof, demonstrate an intent to deprive
                  Defendants of information. Not only should Capricorn have known that it


                                                   14
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 18 of 23 PageID #: 7566



                  had a duty to preserve ESI, Silberstein concedes that Plaintiff was in fact
                  aware of this duty. Silberstein's jokes during his deposition about
                  throwing out and burning computer backup tapes demonstrates a contempt
                  for Capricorn's preservation obligations that, when paired with Plaintiff's
                  three-year delay in implementing preservation procedures, leads the Court
                  to infer an intent to deprive Defendants of information.

   Report at 31 (citation omitted). GEICO certainly agrees with that conclusion, but respectfully

   objects to the Magistrate's willingness to excuse Capricorn's intentional misconduct by declining

   to impose any sanction.


          B.      An adverse inference is expressly authorized by
                  FED. R. Civ. P. 37(e)(2) and warranted here.

          "[U]pon finding that the party acted with the intent to deprive another party of the

   information's use in the litigation," the Court may "presume that the lost information was

   unfavorable to the party." FED. R. Civ. P. 37(e)(2)(A). The Magistrate made that predicate

   finding here and further acknowledged that "an additional finding of prejudice" is not required

   "once an intent to deprive has been established[.]" Supra Section IV(A); Report at 31. The

   Magistrate declined to impose any sanction under Rule 37(e)(2)(A), however, because he

   concluded that the information lost was not "significant." Id. at 31-32. GEICO respectfully

   disagrees.

          Because "Capricorn did not undertake reasonable steps to preserve ESI," the e-mail

   accounts of Mr. DePace and 12 other ESI custodians are now irretrievably lost. Report at 29

   ("[I]t does not appear that the contents of DePace's Gmail account and the e-mails of the 12

   custodians can be restored or replaced."). Capricorn does not dispute that Mr. DePace was the

   "person most knowledgeable" about its Supercede software, which is at the heart of this

   litigation. Supra n.4 (citing SOF ¶ 21). As the most knowledgeable Capricorn employee, the

   content of Mr. DePace's e-mail account is "significant" on its face. The fact that Mr. DePace



                                                   15
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 19 of 23 PageID #: 7567



   died shortly after Capricorn filed this action—tragically but nevertheless foreseeably after a long

   illness—only heightens the import of his e-mails because Mr. DePace cannot be deposed or

   otherwise "speak" except through his surviving writings. See Def. Sanctions Memo at 15.

          The Report acknowledges that Defendants "need not show direct evidence of lost

   information" but concludes that Defendants' "inability to offer any evidence ... that refers to

   unproduced e-mail undermines their contention that the lost ESI would have provided 'directly

   exculpatory evidence.' Report at 32 (quoting Reply Memorandum of Law in Further Support

   of Defendants' Motion for Sanctions Under FED. R. Civ. P. 37(e)(2) to Remedy Plaintiff's

   Intentional Spoliation of Electronically Stored Information ("Motion for Sanctions Reply"),

   DE 105-38, at 8) (emphasis in original). Defendants need not identify specific "unproduced"

   e-mails—the breadth of Capricorn's failure to preserve, which spans 12 of 14 agreed ESI

   custodians, makes identifying specific cross-references and "missing links" difficult, if not

   impossible—but Defendants can (and did) point to specific examples of other "exculpatory"

   e-mails authored by Mr. DePace:

              •   "For example, in an e-mail to Dr. Silberstein nearly a year before this case was

                  filed, Mr. DePace concluded that GEICO 'cannot be copying the code' for

                  Supercede and admitted that he had no evidence GEICO was copying 'concepts'

                  from Supercede either. Ricciardi Decl., Exhibit N (GEIC00007222)."

              •   "In another example, Mr. DePace reviewed a confidential GEICO document with

                  technical details about its transition to AIS and concluded, 'I looked through the

                  document and there is no fee schedule data being copied.' Ricciardi Decl.,

                  Exhibit 0 (GEIC00006537).




                                                   16
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 20 of 23 PageID #: 7568



   Def. Sanctions Memo at 15. "Defendants became aware of these e-mails—and, ironically,

   produced them back to Capricorn—because Mr. DePace .. . sent them, perhaps inadvertently,

   through a GEICO e-mail server." Id.

           From those examples, the Court can infer, and the Magistrate should have inferred, that

   "Mr. DePace used his now-lost Gmail account, rather than GEICO's e-mail server, to exchange

   other similarly frank and 'unhelpful' communications with Dr. Silberstein" and grant an adverse

   inference accordingly. Id.; FED. R. Civ. P. 37, Advisory Committee Notes, 2015 Amendment,

   Subdivision (e)(2) ¶ 2 ("Adverse-inference instructions were developed on the premise that a

   party's intentional loss or destruction of evidence to prevent its use in litigation gives rise to a

   reasonable inference that the evidence was unfavorable to the party responsible for loss or

   destruction of the evidence.").

           The Magistrate's insistence that Defendants identify specific, unproduced e-mails is

   unjustifiably stringent and only rewards Capricorn's intentional misconduct. See NCA Investors

   Liquidated Trust v. Dimenna, 2019 WL 2720746, *7 (D. Conn. 2019) (citing Kronisch v. U.S.,

   150 F.3d 112, 128 (2d Cir. 1998) ("Courts must take care not to hold the prejudiced party to too

   strict a standard of proof regarding the likely contents of the destroyed or unavailable evidence,

   because doing so would subvert the purposes of the adverse inference, and would allow parties

   who have destroyed evidence to profit from that destruction.")).


          C.      Defendants were prejudiced by Capricorn's intentional misconduct.

          Even if the Court ultimately concludes that an adverse inference is not warranted,

   "sanctions other than an adverse inference are available under Rule 37(e)(1) upon a showing that

   Defendants are prejudiced by the loss of information." Report at 32. To establish prejudice,

   "Courts in this Circuit generally require some proof that the lost 'evidence was not only



                                                     17
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 21 of 23 PageID #: 7569



   probative, but that it would affirmatively support the movant's claim.'" Id. at 32-33 (quoting

    Ungar v. City of New York, 329 F.R.D. 8,15 (E.D.N.Y. 2018)). Defendants have met that

   burden.

          As described in Section IV(B) above, Defendants identified two e-mails from Mr.

   DePace, undisputedly Capricorn's most knowledgeable employee, that directly contradict

   Capricorn's theory of this case. Logically, Capricorn and Dr. Silberstein would not "inten[d] to

   deprive Defendants of information" helpful to Capricorn's case but to deprive Defendants of

   information unhelpful to their case, like more damning admissions by their most knowledgeable

   employee, Mr. DePace. See FED. R. Civ. P. 37, Advisory Committee Notes, 2015 Amendment,

   Subdivision (e)(2) ¶ 2. Capricorn's intentional failure to preserve Mr. DePace's e-mails deprives

   Defendants of the opportunity to identify and rely upon other such admissions and, thereby,

   prejudices Defendants' ability to defend themselves against Capricorn's claims. GEICO is,

   therefore, entitled to an adverse inference regarding the contents of Mr. DePace's now-lost

   Gmail account.


   V.     CONCLUSION

          Lacking evidence to contradict Mr. Brady's sworn testimony about his independent

   development of a rudimentary database to check for duplicate NCV test results, Capricorn

   mixes-and-matches documents and deposition testimony about another project—the possibility

   of adding NCV fraud detection to GEICO's national ATLAS claims management system. That

   indisputably never happened, Report at 37-38, and there is no evidence that Mr. Brady had

   anything to do with that project or those discussions. Supra Section III(C). Neither Capricorn

   nor the Report cites any evidence to contract Mr. Brady's sworn testimony so as to raise a

   genuine question of fact as to "whether GEICO used its own NCV database or Capricorn's



                                                  18
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 22 of 23 PageID #: 7570



   Encovel Detection Module" to detect potential fraud outside of New York. Although not

   necessary to enter summary judgment for GEICO on Count I (or for Defendants on Counts II

   and III), Capricorn's intentional failure to preserve the e-mails of its most knowledgeable

   employee, who repeatedly expressed seeing no evidence to support Capricorn's claims, supra

   Section IV(B), warrants an adverse inference.

          GEICO, therefore, respectfully requests that the Court (i) sustain these objections to the

   Report, (ii) grant Defendants' Motion for Sanctions and impose an appropriate sanction against

   Capricorn for its intentional failure to preserve important evidence, (iii) enter summary judgment

   against Capricorn and in favor on GEICO on Count I of the Amended Complaint, (iv) affirm the

   Report in all other respects, and (v) dismiss the Amended Complaint in its entirety.


   Date: September 13, 2019                         Respectfully submitted,

                                                        /s/ Matthew J. Ricciardi

                                                    Joseph J. Saltarelli, Esq.
                                                      jsaltarelli@huntonak.com
                                                    HUNTON ANDREWS KURTH LLP
                                                    200 Park Avenue
                                                    New York, NY 10166
                                                    Tel: (212) 309-1000
                                                    Fax: (212) 309-1100

                                                    Charles D. Ossola, Esq. (pro hac vice)
                                                      cossola@huntonak.com
                                                    Matthew J. Ricciardi, Esq. (pro hac vice)
                                                      mricciardi@huntonak.com
                                                    HUNTON ANDREWS KURTH LLP
                                                    2200 Pennsylvania Avenue, NW
                                                    Washington, DC 20037
                                                    Tel: (202) 955-1500
                                                    Fax: (202) 778-2201

                                                    Counsel for Government
                                                    Employees Insurance Company




                                                   19
Case 2:15-cv-02926-DRH-SIL Document 131 Filed 09/13/19 Page 23 of 23 PageID #: 7571




                                   CERTIFICATE OF SERVICE


          The forgoing Objections to the Magistrate's Order, Report & Recommendation Pursuant

   to FED. R. Civ. P. 72(b)(2) was filed via the Court's CM/ECF system on September 13, 2019,

   and thereby automatically served on all counsel of record in this action.


                                                           /s/ Matthew J. Ricciardi

                                                        Matthew J. Ricciardi, Esq.




                                                   20
